Exhibit 10.4
 



--------------------------------------------------------------------------------



 


 
FINANCIAL SERVICES VEHICLE TRUST,
as Vehicle Trust,
 
and
 
BMW MANUFACTURING L.P.,
as UTI Beneficiary,
 
and
 
BMW FINANCIAL SERVICES NA, LLC,
as Servicer and Sponsor
 
 
 
FORM OF 2018-1
SERVICING SUPPLEMENT
Dated as of October 17, 2018
 
 



 
 

--------------------------------------------------------------------------------

 
 
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
 
ARTICLE I - DEFINITIONS
 
1
1.1.
Definitions
1
1.2.
Interpretative Provisions
10
 
ARTICLE II - SERVICING OF THE 2018-1 LEASES AND 2018-1 VEHICLES
 
10
2.1.
Identification of 2018-1 Vehicles and 2018-1 Leases; Servicing; Securitization
Value
10
2.2.
Extensions; Monthly Payments; Term.
11
2.3.
Representations and Reallocation of 2018-1 Leases and 2018-1 Vehicles
11
2.4.
Collections and Payment Date Advance Reimbursement
13
2.5.
Net Deposits
14
2.6.
Servicing Compensation
14
2.7.
Advances
14
2.8.
Third-Party Claims
15
2.9.
Contingent and Excess Liability Insurance Policies
15
2.10.
Reporting by the Servicer; Delivery of Certain Documentation
15
2.11.
Annual Officer’s Certificate
16
2.12.
Assessment of Compliance and Annual Accountants’ Attestation.
16
2.13.
Custody of Lease Documents and Certificates of Title.
17
2.14.
Servicer Defaults; Termination of Servicer
18
2.15.
Servicer Representations and Warranties
20
2.16.
Appointment of Subservicer or Subcontractor
23
2.17.
Information to be Provided by the Servicer
24
2.18.
Remedies
25
2.19.
Purchase of the 2018-1 SUBI Certificate; Redemption of the Notes; Repayment of
the Trust Certificates.
25
2.20.
Servicer Not to Resign
26
2.21.
Pull-Ahead and Other Early Termination Marketing Programs
26
2.22.
Vehicle Trustee Compensation
26
2.23.
2018-1 SUBI Collection Account
26
2.24.
Regulation RR Risk Retention
27
 
ARTICLE III - MISCELLANEOUS
 
27
3.1.
Termination of Supplement
27
3.2.
Governing Law
27
3.3.
Amendment.
27
3.4.
Relationship of this Servicing Supplement to Other Basic Documents
28
3.5.
Binding Effect
28
3.6.
Table of Contents and Headings
28
3.7.
Counterparts
28
3.8.
Further Assurances
28
3.9.
No Waiver; Cumulative Remedies
28
3.10.
No Petition
29
3.11.
Limitation of Liability of Vehicle Trustee
29
3.12.
Intent of Parties; Reasonableness
29
3.13.
Series Disclaimer and Acknowledgment
30
3.14.
Third-Party Beneficiaries
30
3.15.
Effect of Supplement on Basic Servicing Agreement.
30

 
 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
3.16.
Additional Agreements
31
 
ARTICLE IV - ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
 
31
4.1.
Asset Representations Review
31
4.2.
Dispute Resolution
32
 
 
EXHIBITS
         
Schedule A
Location of Lease Files
Schedule A-1
Exhibit A
Schedule of 2018-1 Vehicles
A-1
Exhibit B
Form of Annual Certification
B-1
Exhibit C  Servicing Criteria to be Addressed in Assessment of Compliance    
 C-1

 
ii

--------------------------------------------------------------------------------

2018-1 SERVICING SUPPLEMENT
 
This 2018-1 Servicing Supplement, dated as of October 17, 2018, is among
Financial Services Vehicle Trust, a Delaware statutory trust (the “Vehicle
Trust”), BMW Manufacturing L.P., an Indiana limited partnership, as grantor and
initial beneficiary of the Vehicle Trust (in such capacities, the “Grantor” and
the “UTI Beneficiary,” respectively) and BMW Financial Services NA, LLC, a
Delaware limited liability company (“BMW FS”), as servicer (in such capacity,
the “Servicer”) and as sponsor (in such capacity, the “Sponsor”).
 
RECITALS
 
WHEREAS, the Grantor and UTI Beneficiary and BNY Mellon Trust of Delaware,
formerly known as The Bank of New York (Delaware), as trustee (the “Vehicle
Trustee”) of the Vehicle Trust, have entered into that certain trust agreement,
dated as of August 30, 1995, as amended and restated as of September 27, 1996,
as further amended as of May 25, 2000 and December 1, 2006 (the “Vehicle Trust
Agreement”), pursuant to which the purposes of the Vehicle Trust are, among
other things, to take assignments and conveyances of, and hold in trust and deal
in various Trust Assets (as such term is defined in the Vehicle Trust
Agreement);
 
WHEREAS, the Vehicle Trust, the UTI Beneficiary and the Servicer have entered
into that certain servicing agreement, dated as of August 30, 1995 (the “Basic
Servicing Agreement”) and the parties hereto have entered into this supplement
(the “Servicing Supplement” and together with the Basic Servicing Agreement, the
“Servicing Agreement” or the “Agreement”), which provides for certain servicing
obligations with respect to the Trust Assets; and
 
WHEREAS, the parties acknowledge that, in connection with the execution of the
2018-1 Vehicle Trust supplement to the Vehicle Trust Agreement, dated as of
October 17, 2018 (the “2018-1 SUBI Supplement”, and together with the Vehicle
Trust Agreement, the “SUBI Trust Agreement”), pursuant to which one special unit
of beneficial interest in the Vehicle Trust (the “2018-1 SUBI”) will be created,
it is necessary and desirable to enter into a supplemental agreement to the
Basic Servicing Agreement providing for specific servicing obligations in
connection with the Trust Assets allocable to the 2018-1 SUBI.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I - DEFINITIONS
 
1.1.     Definitions.  Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Basic Servicing
Agreement, the Indenture or in the SUBI Trust Agreement, as the case may be. 
Whenever used in this Servicing Supplement, unless the context otherwise
requires, the following words and phrases shall have the following meanings:
 
“2018-1 Leases” has the meaning set forth in Section 2.1(a).
 
“2018-1 SUBI” has the meaning set forth in the Recitals.
 

--------------------------------------------------------------------------------



“2018-1 SUBI Certificate” has the meaning set forth in the 2018-1 SUBI
Supplement.
 
“2018-1 SUBI Collection Account” means the trust account established pursuant to
Section 8.02(c) of the Indenture.
 
“2018-1 SUBI Supplement” has the meaning set forth in the Recitals.
 
“2018-1 Vehicles” has the meaning set forth in Section 2.1(a).
 
“AAA” means the American Arbitration Association.
 
“Actuarial Payoff” means the excess of the sum of the Monthly Payments remaining
until the end of the related 2018-1 Lease and the Contract Residual Value over
the remaining unearned rent charges, calculated using the actuarial method.
 
“Advance” means a Sales Proceeds Advance or a Monthly Payment Advance, as the
context may require.
 
“ALG” means Automotive Lease Guide.
 
“ALG Residual Value” means the residual of a 2018-1 Vehicle set forth as the ALG
Residual Value in the lease schedule attached as Exhibit A to the 2018-1 SUBI
Supplement, which shall be the lesser of (i) the ALG residual values of the
2018-1 Vehicles at the scheduled termination of the related 2018-1 Leases at the
time the related 2018-1 Lease was signed and (ii) the ALG residual values of the
2018-1 Vehicles at the scheduled termination of the related 2018-1 Leases
provided by ALG in August 2018.
 
“Arbitration Rules” means the AAA’s Commercial Arbitration Rules and Mediation
Procedures.
 
“ARR Lease” means a 2018-1 Lease as to which the related Lessee is 60 days or
more delinquent in payments due and owed as of the end of the Collection Period
immediately preceding the date on which the requisite percentage of Noteholders
and Note Owners have voted to direct an Asset Representations Review.
 
“Asset Representations Review” means, following the occurrence of a Delinquency
Trigger, the review of ARR Leases to be undertaken by the Asset Representations
Reviewer pursuant to the terms of the Asset Representations Review Agreement.
 
“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of October 17, 2018, among the Asset Representations
Reviewer, the Issuer and BMW FS.
 
“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.
 
“Available Funds” has the meaning set forth in the Indenture.
 
2

--------------------------------------------------------------------------------



“Basic Servicing Agreement” has the meaning set forth in the Recitals.
 
“BMW AG” means Bayerische Motoren Werke Aktiengesellschaft, a corporation
organized under the laws of Germany.
 
“BMW Capital” means BMW US Capital, LLC, a Delaware limited liability company.
 
“BMW FS” has the meaning set forth in the Preamble.
 
“Business Trust Statute” means the Delaware Statutory Trust Act, 12 Del. C.
Section 3801 et seq.
 
“Center” means any of BMW passenger car centers, BMW light truck centers, BMW
motorcycle dealers, MINI passenger car dealers or Rolls-Royce passenger car
dealers.
 
“Collection Period” means the month immediately preceding the month in which the
related Payment Date occurs (or, in the case of the initial Collection Period,
the period commencing on September 1, 2018 and ending on October 31, 2018).
 
“Commingling Condition” will be satisfied if:
 
(i)     for so long as S&P is a Rating Agency, (A) the Rating Agency Condition
(solely with respect to S&P) shall have been satisfied with respect to the
monthly remittance of SUBI Collections to the 2018-1 SUBI Collection Account by
the Servicer and (B) the Servicer shall not have received written notice from
S&P within the immediately preceding fifteen (15) Business Days indicating that
the credit-worthiness of the Servicer is no longer sufficient with respect to
the monthly remittance of SUBI Collections to the 2018-1 SUBI Collection Account
by the Servicer; and
 
(ii)     for so long as Moody’s is a Rating Agency, either (A) the short-term
unsecured debt rating of the commercial paper of BMW US Capital, LLC (or, if an
Affiliate of BMW US Capital, LLC is not the Servicer, the short-term unsecured
debt rating of the entity that is the Servicer) is at least “P-1” by Moody’s or
(B) the Rating Agency Condition (solely with respect to Moody’s) shall have been
satisfied with respect to the monthly remittance of SUBI Collections to the
2018-1 SUBI Collection Account by the Servicer.
 
 “Contingent and Excess Liability Insurance Policies” means those certain
vehicle liability, excess liability and other Insurance Policies issued to the
Servicer for the benefit of the Servicer, the Vehicle Trust, the UTI
Beneficiary, the Depositor or the Issuer from time to time, to the extent such
Insurance Policies relate to the 2018-1 Vehicles, providing coverage for each
accident and permitting multiple claims in any policy period subject to
customary deductibles.
 
“Cutoff Date” means the close of business on August 31, 2018.
 
“Daily Advance Reimbursements” means amounts collected and netted on an ongoing
basis from SUBI Collections by the Servicer to repay Monthly Payment Advance
amounts where
 
3

--------------------------------------------------------------------------------



a Monthly Payment Advance amount has been recovered in a subsequent payment made
by the related Lessee in respect of the Monthly Payment due with respect to the
related 2018-1 Vehicle.
 
“Defaulted Lease” means a 2018-1 Lease terminated by (a) the Servicer following
a default by or bankruptcy of the related Lessee or (b) the Servicer because the
related 2018-1 Vehicle has been lost, stolen or damaged beyond economic repair.
 
“Defaulted Vehicle” means a 2018-1 Vehicle related to a Defaulted Lease.
 
“Delinquency Trigger” means, with respect to a Collection Period, when (1) the
ratio, expressed as a percentage, of (x) the Aggregate Securitization Value of
2018-1 Leases that are 60 or more days delinquent as of the last day of such
Collection Period (calculated by reference to active accounts only, which will
not include Defaulted Leases, 2018-1 Leases that have been charged-off by the
Servicer or 2018-1 Leases in respect of which the related 2018-1 Vehicle has
been repossessed) over (y) the Aggregate Securitization Value of all 2018-1
Leases as of the last day of such Collection Period, exceeds (2) the Delinquency
Trigger Percentage.
 
“Delinquency Trigger Percentage” equals 4.25%.
 
“Deposit Date” means the Business Day immediately preceding the related Payment
Date.
 
“Depositor” means BMW Auto Leasing LLC.
 
“Discount Rate” means 8.95%.
 
“Disposition Expenses” means expenses and other amounts reasonably incurred by
the Servicer in connection with the sale or other disposition of a Matured
Vehicle, a Defaulted Vehicle or a 2018-1 Vehicle related to an Early Termination
Lease, including but not limited to sales commissions, and expenses incurred in
connection with making claims under any Contingent and Excess Liability
Insurance or other applicable insurance policies.  Disposition Expenses will be
reimbursable to the Servicer from amounts otherwise included in Sales Proceeds,
Insurance Proceeds, and Termination Proceeds.
 
“Early Termination Cost” means the amount paid by a Lessee pursuant to the
2018-1 Lease upon the termination of an Early Termination Lease and the return
of the related 2018-1 Vehicle equal to the sum of (a) any due but unpaid Monthly
Payments; (b) any fees and taxes assessed or billed in connection with the
2018-1 Lease and any other amount charged to the Lessee under the 2018-1 Lease,
including repair charges at termination; (c) a disposition fee; and (d) the
Actuarial Payoff; minus (e) the estimated value of the vehicle as determined by
Black Book Wholesale Average Condition, or if unavailable, the N.A.D.A. Official
Used Car Guide Wholesale Average Condition (or, in California, the Kelly Blue
Book Auto Market Report).


“Early Termination Lease” means a 2018-1 Lease terminated by the related Lessee
prior to its Maturity Date.
 
“End of Lease Term Liability” means, with respect to a Matured Vehicle returned
to the Servicer by the Lessee, the amount paid by such Lessee including any
disposition fee, unpaid
 
4

--------------------------------------------------------------------------------



Monthly Payments due, Excess Mileage Payments and Excess Wear and Use Payments
and any fees and taxes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excess Mileage Payments” means excess mileage charges payable by the Lessee
under a 2018-1 Lease.
 
“Excess Wear and Use Payments” means amounts payable by the Lessee under a
2018-1 Lease to repair damage to the related 2018-1 Vehicle outstanding upon
return thereof to the Servicer.
 
“Grantor” has the meaning set forth in the Preamble.
 
“Holder” means the holder from time to time of the 2018-1 SUBI Certificate.
 
“Indenture” means that certain indenture, dated as of October 17, 2018, between
the Issuer and the Indenture Trustee.
 
“Initial Note Balance” means the initial principal amount of the Notes.
 
“Insurance Proceeds” means any recoveries or proceeds collected by the Servicer
net of related Disposition Expenses under any insurance policy, including any
self-insurance, and also including any vehicle liability insurance policy
required to be obtained and maintained by the Lessee pursuant to the related
2018-1 Lease, any blanket or supplemental vehicle casualty insurance policy
maintained by the Servicer and any other insurance policy relating to the 2018-1
Lease or the related Lessee, in each case in connection with damage to a related
2018-1 Vehicle or its loss, destruction or theft, except to the extent required
to be paid to a Lessee.
 
“Issuer” means BMW Vehicle Lease Trust 2018-1.
 
“Lease Rate” means for each 2018-1 Lease, the rent charge portion of each
Monthly Payment, calculated on a constant yield basis at an imputed interest
rate.
 
“Lease Term” means the duration of a 2018-1 Lease, as extended pursuant to
Section 2.2.
 
“Lessee” means the lessee of a 2018-1 Vehicle.
 
“Lien” means any mortgage, pledge, lien, security interest or encumbrance of any
kind.
 
“Liquidated Lease” shall mean a 2018-1 Lease for which any of the following has
occurred during a Collection Period (or, with respect to clause (d) below, on
the Deposit Date immediately following such Collection Period):
 
(a)     the related Leased Vehicle was sold or otherwise disposed of by the
Servicer following (i) such 2018-1 Lease becoming a Defaulted Lease, (ii) the
early termination (including any early termination by the related Lessee) of
such 2018-1 Lease, or (iii) such 2018-1 Vehicle becoming a Matured Vehicle;
 
5

--------------------------------------------------------------------------------



(b)     such 2018-1 Lease became a Defaulted Lease or such 2018-1 Lease
terminated or matured more than 90 days prior to the end of such Collection
Period and the related 2018-1 Vehicle was not sold;
 
(c)     the Servicer’s records, in accordance with its customary servicing
practices, disclose that all Insurance Proceeds expected to be received have
been received by the Servicer following a casualty or other loss with respect to
the related 2018-1 Vehicle; or
 
(d)     the Servicer shall have made a Sales Proceeds Advance with respect to
such 2018-1 Lease.
 
“Matured Lease” means a 2018-1 Lease that has reached its Maturity Date.
 
“Matured Vehicle” means a 2018-1 Vehicle for which the related 2018-1 Lease has
reached its Maturity Date.
 
“Maturity Date” means with respect to any 2018-1 Lease, the scheduled
termination date specified in such 2018-1 Lease, as such date may be extended
from time to time in accordance with Section 2.2.
 
“Monthly Payment” means the fixed lease payment payable monthly by the Lessee in
respect of a 2018-1 Lease and does not include other amounts payable by the
Lessee, such as late charges, returned check fees, taxes and similar items (all
of which will be payable to the Servicer).
 
“Monthly Payment Advance” means, with respect to a 2018-1 Lease, the amount
advanced by the Servicer to the Issuer on a Deposit Date equal to the unpaid
Monthly Payment due from the related Lessee.
 
“Monthly Remittance Condition” means satisfaction of the following:
 
(i)     (A) the Commingling Condition is satisfied and (B) no Servicer Default
has occurred and is continuing; or
 
(ii)     (A) the Servicer obtains a Servicer Letter of Credit under which
demands for payment may be made to secure timely remittance of monthly SUBI
Collections to the 2018-1 SUBI Collection Account and (B) the Rating Agency
Condition is satisfied with respect to such arrangement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Optional Purchase” or “Optional Purchase Price” have the respective meanings
set forth in Section 2.19.
 
“Payahead Amount” means payments remitted by the related Lessee in excess of the
Monthly Payment and any fees with respect to a 2018-1 Lease.
 
6

--------------------------------------------------------------------------------



“Payment Date” means the 20th day of each month, or, if not a Business Day, the
next succeeding Business Day commencing with the Payment Date in November 2018.
 
“Payment Date Advance Reimbursement” has the meaning set forth in Section
2.4(b)(i).
 
“Prospectus” means the prospectus dated October 10, 2018, relating to the
offering of the Notes.
 
 “Pull-Ahead Amount” means, with respect to a 2018-1 Lease, an amount equal to
the amount set forth in clause (a)(i) of the definition of Securitization Value.
 
“Purchase Option Price” means the amount payable by a Lessee upon the exercise
of its option to purchase a related 2018-1 Vehicle which amount equals (a) with
respect to a Matured Vehicle, the Contract Residual Value plus any fees, taxes
and other charges imposed in connection with such purchase and (b) with respect
to a related 2018-1 Vehicle for which the related 2018-1 Lease has been
terminated early by the Lessee, the sum of (i) any unpaid Monthly Payments due,
(ii) any fees, taxes and other charges imposed in connection with the related
2018-1 Lease, (iii) an early termination fee and (iv) the Actuarial Payoff.
 
“Rating Agency Condition” has the meaning set forth in the Indenture.
 
“Rating Event” has the meaning set forth in the Indenture.
 
“Reallocation Payment” means, with respect to events causing the Servicer to
have an obligation to reallocate a 2018-1 Lease and the related 2018-1 Vehicle
pursuant to Section 2.2 or 2.3, the Securitization Value of such 2018-1 Lease as
of the day on which the related cure period ended.
 
“Recovery Proceeds” means any Insurance Proceeds, any security deposit applied
to an amount owed by a Lessee, any Total Loss Payoff, Early Termination Cost and
End of Lease Term Liability received from a Lessee and any other net recoveries
received by the Servicer with respect to a 2018-1 Lease that has been
charged-off, minus amounts included in such items that represent third-party
charges paid or payable (such as fees, taxes and repair costs).
 
“Redemption Price” has the meaning set forth in the Indenture.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
 
“Requesting Noteholders” has the meaning ascribed thereto in Section 12.01 of
the Indenture.
 
“Requesting Party” has the meaning ascribed thereto in Section 4.2(a).
 
7

--------------------------------------------------------------------------------



“Required Percentage” means the holders of not less than 66 2/3% of the
Outstanding Amount of the Notes.
 
“Residual Value Loss” means, in respect of a Collection Period, the amount, if
any, by which the aggregate of Sales Proceeds and Termination Proceeds collected
with respect to 2018-1 Vehicles during such Collection Period are less than the
aggregate ALG Residual Values of the related 2018-1 Leases.
 
“Residual Value Loss Vehicle” means, a 2018-1 Vehicle that has been sold and in
respect of which (i) the Servicer has made a Sales Proceeds Advance and (ii) the
Sales Proceeds Advance exceeds the related Sales Proceeds or Termination
Proceeds, as the case may be.
 
“Review Report” means, with respect to an Asset Representations Review, the
report of the Asset Representations Reviewer described in Section 3.08 of the
Asset Representations Review Agreement.
 
“S&P” means S&P Global Ratings.
 
“Sales Proceeds” means, with respect to any 2018-1 Vehicle, all proceeds
received from the sale at auction of such 2018-1 Vehicle, net of related
Disposition Expenses.
 
“Sales Proceeds Advance” means the amount advanced by the Servicer to the Issuer
on a Deposit Date equal to the Securitization Value of a 2018-1 Lease that was
terminated during the related Collection Period and for which the related 2018-1
Vehicle was not sold in such Collection Period by the Servicer.
 
“Sarbanes Certification” has the meaning set forth in Section 2.12(a)(iv).
 
“Securitization Rate” means, with respect to a 2018-1 Lease, an annualized rate
that is the greater of (a) the Lease Rate for that 2018-1 Lease and (b) the
Discount Rate.
 
“Securitization Value” means, with respect to any 2018-1 Lease (a) as of the
Cut-off Date or any other date other than the Maturity Date of such 2018-1
Lease, the sum of (i) the present value (discounted at the Securitization Rate)
of the aggregate Monthly Payments remaining on such 2018-1 Lease (including
Monthly Payments due and not yet paid for which the Servicer has never made a
Monthly Payment Advance) and (ii) the present value (discounted at the
Securitization Rate) of the ALG Residual Value of the related 2018-1 Vehicle and
(b) as of the Maturity Date of the related 2018-1 Lease, the ALG Residual Value
of the related 2018-1 Vehicle; provided, however, that the Securitization Value
of a Liquidated Lease, except for purposes of calculating a Reallocation
Payment, is equal to zero.
 
“Servicer” has the meaning set forth in the Preamble.
 
“Servicer Default” has the meaning set forth in Section 2.14.
 
“Servicer Letter of Credit” means a letter of credit, surety bond or insurance
policy issued by a depository institution, insurance company or financial
institution having a short-term credit rating equal to at least “A-1” from S&P
and “P-1” from Moody’s and providing that the
 
8

--------------------------------------------------------------------------------



Indenture Trustee may draw thereupon in the event the Servicer fails to deposit
SUBI Collections into the 2018-1 SUBI Collection Account on a monthly basis.
 
“Servicing Agreement” has the meaning set forth in the Recitals.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
“Servicing Fee” means, for each related Collection Period, an amount equal to
1.00% per annum of the outstanding Aggregate Securitization Value of the 2018-1
Leases as of the first day of the Collection Period; provided that in the case
of the first Payment Date, the Servicing Fee will be an amount equal to the sum
of (a) 1.00% per annum of the Aggregate Securitization Value of the 2018-1
Leases as of the Cutoff Date and (b) 1.00% per annum of the outstanding
Aggregate Securitization Value of the 2018-1 Leases as of the close of business
on September 30, 2018.
 
“Servicing Supplement” means this 2018-1 servicing supplement to the Basic
Servicing Agreement.
 
“Sponsor” has the meaning set forth in the Preamble.
 
“SUBI Collections” has the meaning set forth in the Indenture.
 
“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the 2018-1 Leases and
2018-1 Vehicles but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to the 2018-1 Leases and 2018-1 Vehicles
under the direction or authority of the Servicer or a Subservicer.
 
“Subservicer” means any Person that services the 2018-1 Leases and 2018-1
Vehicles on behalf of the Servicer or any Subservicer and is responsible for the
performance (whether directly or through Subservicers or Subcontractors) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under the Servicing Agreement that are identified in Item
1122(d) of Regulation AB.
 
“Termination Proceeds” means any Purchase Option Price received upon the
purchase of a 2018-1 Vehicle by the related Lessee or the price received from
the sale of a 2018-1 Vehicle to a dealer minus amounts included in either such
price that represent reimbursement for third-party charges paid or payable (such
as fees and taxes).
 
“Total Loss Payoff” means, with respect to a 2018-1 Vehicle that has been lost,
stolen or damaged beyond economic repair, an amount paid by the Lessee generally
equal to the deductible under the related insurance policy, unpaid Monthly
Payments due, and any official fees and taxes and any other charges owed under
the 2018-1 Lease.
 
“Treasury Regulations” has the meaning set forth in the Trust Agreement.


9

--------------------------------------------------------------------------------



“Trust Agreement” means that certain trust agreement, as amended and restated as
of October 17, 2018, between the Depositor and the Owner Trustee.
 
“Trust Certificate” has the meaning set forth in the Trust Agreement.
 
“Trust State” means a state in which the Vehicle Trust has all licenses, if any,
necessary to own and lease vehicles.
 
“UTI Beneficiary” has the meaning set forth in the Preamble.
 
“Vehicle Trust” has the meaning set forth in the Preamble.
 
“Vehicle Trust Agreement” has the meaning set forth in the Recitals.
 
“Vehicle Trustee” has the meaning set forth in the Recitals.
 
“Verified Note Owner” has the meaning assigned to such term in the Indenture.
 
1.2.     Interpretative Provisions.  For all purposes of this Servicing
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used in this Servicing Supplement include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein”, “hereof” and the like shall refer to this Servicing
Supplement as a whole and not to any particular part, Article or Section within
this Servicing Supplement, (iii) references to a Section such as “Section 1.01”
or an Article such as “Article One” shall refer to the applicable Section or
Article of this Servicing Supplement, (iv) the term “include” and all variations
thereof shall mean “include without limitation” and (v) the term “proceeds”
shall have the meaning ascribed to such term in the UCC.
 
ARTICLE II - SERVICING OF THE 2018-1 LEASES AND 2018-1 VEHICLES
 
2.1.     Identification of 2018-1 Vehicles and 2018-1 Leases; Servicing;
Securitization Value.
 
(a)     The Servicer hereby identifies, allocates and segregates as 2018-1 SUBI
Assets the Leased Vehicles more particularly described on Exhibit A hereto and
the Leases relating to such Leased Vehicles (respectively, the “2018-1 Leases”
and the “2018-1 Vehicles”); provided, however, that the 2018-1 Leases and 2018-1
Vehicles as of any date of determination shall not include any Lease or Leased
Vehicle, respectively, that has been reallocated from the 2018-1 SUBI to the UTI
or to an Other SUBI pursuant to this Servicing Supplement on or prior to such
date.  Exhibit A shall set forth as to each 2018-1 Lease or 2018-1 Vehicle, as
the case may be, the (i) vehicle identification number, (ii) date of
origination, (iii) Securitization Value as of the Cutoff Date, (iv) ALG Residual
Value, (v) Monthly Payment, (vi) Contract Residual Value and (vii) number of
months remaining from the Cutoff Date to the month in which the Maturity Date
occurs.
 
(b)     Notwithstanding the last sentence of the third paragraph of
Section 2.1(a) of the Basic Servicing Agreement and the parenthetical provision
in the first paragraph of Section 2.6 of the Basic Servicing Agreement, the
Servicer will service the 2018-1 SUBI Assets in
 
10

--------------------------------------------------------------------------------



accordance with the customary and usual procedures of the Servicer in respect of
automobile leases serviced by it for its own account.
 
(c)     The Servicer shall calculate a Securitization Value for each 2018-1
Lease.
 
2.2.     Extensions; Monthly Payments; Term.
 
(a)     Consistent with its customary servicing practices, the Servicer may, in
its discretion, modify or extend the term of a 2018-1 Lease or re-lease a 2018-1
Lease; provided, that if (i) the Servicer makes an extension that exceeds six
months or (ii) the related 2018-1 Lease as extended would mature later than the
last day of the Collection Period preceding the Class A-4 Note Final Scheduled
Payment Date or (iii) the 2018-1 Vehicle is re-leased, the Servicer shall, on
the Deposit Date related to the Collection Period in which the Servicer
discovers or is notified that such event described in clauses (i), (ii) or (iii)
has occurred, (x) deposit or cause to be deposited into the 2018-1 SUBI
Collection Account an amount equal to the Securitization Value (with respect to
extensions) or the Contract Residual Value (with respect to re-leases) of the
related 2018-1 Lease as of the last day of the related Collection Period and (y)
direct the Vehicle Trustee to reallocate such 2018-1 Lease and the related
2018-1 Vehicle from the 2018-1 SUBI to the UTI.  After such 2018-1 Lease and
related 2018-1 Vehicle has been reallocated to the UTI, the Servicer may cause
such 2018-1 Lease and 2018-1 Vehicle to be conveyed to the Servicer as described
in Section 2.3.
 
(b)     The Servicer will be required to reallocate or cause to be reallocated a
2018-1 Vehicle before the Maturity Date of the related 2018-1 Lease and remit to
the 2018-1 SUBI Collection Account an amount equal to the Securitization Value
of that 2018-1 Lease as of the effective date of termination if the Servicer
agrees with the related Lessee to a change in the Lease Rate applicable to that
2018-1 Lease and that change results in a change to the Contract Residual Value
and/or the related Lease Term.
 
2.3.     Representations and Reallocation of 2018-1 Leases and 2018-1 Vehicles.
 
(a)     The Servicer hereby makes to the other parties hereto and the parties to
the SUBI Trust Agreement the representations and warranties contained in Section
2.15 hereof as to each 2018-1 Lease and 2018-1 Vehicle.  The Servicer also
hereby represents and warrants that aside from the selection criteria included
in such representations and warranties it used no adverse selection procedures
in selecting any of the 2018-1 Leases for inclusion in the 2018-1 SUBI and that
aside from such criteria it is not aware of any bias in the selection of
the 2018-1 Leases which would cause delinquencies or losses on the 2018-1 Leases
to be worse than any other Leases held by the Vehicle Trust; provided, however,
that the Servicer can make no assurance as to the actual delinquencies or losses
on the 2018-1 Leases other than as specifically set forth in Section 2.15.
 
Upon discovery by the Vehicle Trustee or the Servicer or upon written notice to
a Responsible Officer of the Indenture Trustee that any such representation or
warranty was incorrect as of the date hereof and materially and adversely
affects the interests of the Issuer in the related 2018-1 Lease or 2018-1
Vehicle, the party discovering such incorrectness (if other than the Servicer)
shall give prompt written notice to the Servicer.  Within 60 days after the
 
11

--------------------------------------------------------------------------------



Servicer’s discovery of such incorrectness or receipt of the foregoing notice,
the Servicer shall cure in all material respects the circumstance or condition
as to which the representation or warranty was incorrect as of the date hereof. 
If the Servicer is unable or unwilling to do so within such period, it shall
promptly (i) deposit or cause to be deposited into the 2018-1 SUBI Collection
Account an amount equal to the Reallocation Payment with respect to such 2018-1
Lease and (ii) direct the Vehicle Trustee to reallocate such 2018-1 Lease and
the related 2018-1 Vehicle from the 2018-1 SUBI to the UTI.  The Servicer may
further direct the Vehicle Trustee to cause such reallocated 2018-1 Vehicle and
the related 2018-1 Lease to be conveyed to the Servicer as described in
Section 2.3(h) below.  Such deposit of the Reallocation Payment shall satisfy
the Servicer’s obligations to the Issuer pursuant to this Section, shall be
deemed to constitute payment in full of the Reallocation Payment with respect
thereto and shall cure any incorrectness of the related representation or
warranty for purposes of this Servicing Supplement.  Neither the Vehicle Trustee
nor the Indenture Trustee shall have any duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the reallocation
of any 2018-1 Vehicle or 2018-1 Lease pursuant to this Section 2.3(a) or the
eligibility of any 2018-1 Vehicle or related 2018-1 Lease for purposes of the
SUBI Trust Agreement.
 
(b)     [Reserved].
 
(c)     The Servicer shall be required to reallocate a 2018-1 Vehicle and the
related 2018-1 Lease and remit to the 2018-1 SUBI Collection Account a
Reallocation Payment for such 2018-1 Vehicle and 2018-1 Lease if the related
Lessee moves to a state that is not a Trust State and such state does not become
a Trust State within 90 days after the Servicer has become aware of such move. 
The Reallocation Payment must be made by the Servicer on the next Deposit Date
following the end of such 90-day period.
 
(d)     The Servicer shall be required to pay to the Issuer any Monthly Payments
(less any unearned rent charges calculated under the scheduled actuarial method)
that have been forgiven in connection with a 2018-1 Lease pursuant to any new
lease incentive program.
 
(e)     The sole remedy of the Issuer, the Related Beneficiary, the Holder and
the Registered Pledgee with respect to events causing the Servicer to reallocate
certain 2018-1 Vehicles as provided herein, shall be to require the Servicer to
make the payment of the Reallocation Payment, as set forth herein.  The
obligation of the Servicer under this Section shall survive any termination of
the Servicer hereunder.
 
(f)     The Servicer may reallocate a Matured Vehicle at any time.  In
connection with the reallocation by the Servicer of a Matured Vehicle pursuant
to this Section, with respect to the related 2018-1 Lease, in the event that (i)
no Sales Proceeds Advance has been made, the related reallocation price of such
Matured Vehicle will equal the Contract Residual Value of such 2018-1 Lease as
of the date of expiration and (ii) a Sales Proceeds Advance has been made, no
additional amounts need be remitted by the Servicer except the excess of the
Contract Residual Value over the ALG Residual Value; provided, however, that the
Servicer shall relinquish all rights to reimbursement of any such Sales Proceeds
Advance.
 
(g)     [Reserved].
 
12

--------------------------------------------------------------------------------



(h)     Upon the reallocation by the Servicer of a 2018-1 Vehicle and the
related 2018-1 Lease from the 2018-1 SUBI to the UTI pursuant to this Section,
and if so directed by the Servicer, the Vehicle Trust or the Vehicle Trustee on
behalf of the Vehicle Trust, as applicable, shall be deemed to transfer, assign,
set over and otherwise convey to the Servicer, without recourse, representation
or warranty, all right, title and interest of the Vehicle Trust in, to and under
such 2018-1 Vehicle and the related 2018-1 Lease, all monies due or to become
due with respect thereto after the date of such reallocation and all proceeds
thereof.  The Vehicle Trustee shall, at the written direction and expense of the
Servicer, execute such documents and instruments of transfer or assignment and
take such other actions as shall reasonably be requested by the Servicer to
effect the conveyance of each such 2018-1 Vehicle and the related 2018-1 Lease
pursuant to this Section, including the execution for filing by the Servicer
with the related Registrar of Titles of an application for transfer of ownership
of each such 2018-1 Vehicle to the Servicer.
 
2.4.     Collections and Payment Date Advance Reimbursement.
 
(a)     The Servicer shall, with respect to SUBI Collections and amounts in
respect of the 2018-1 SUBI Certificate, remit to the 2018-1 SUBI Collection
Account (i) all Monthly Payments, (ii) all deposits required by Section 2.2 of
the Basic Servicing Agreement, (iii) all Reallocation Payments pursuant to
Sections 2.2 or 2.3 above, (iv) all Advances, (v) any Pull-Ahead Amounts, (vi)
any Recovery Proceeds and (vii) any Sales Proceeds or Termination Proceeds from
the disposition of a Matured Vehicle at auction or through sale to a dealer, in
each case, on the Business Day prior to the Payment Date for so long as the
Monthly Remittance Condition is satisfied.  So long as the Monthly Remittance
Condition is satisfied, the Servicer will remit all such amounts described in
the preceding sentence within two Business Days of receipt to an account
established and maintained by BMW Capital. If the Monthly Remittance Condition
is not satisfied, SUBI Collections will be deposited into the 2018-1 SUBI
Collection Account within two Business Days of receipt. Notwithstanding anything
herein to the contrary, so long as BMW FS is the Servicer, BMW FS may withhold
from the deposit into the 2018-1 SUBI Collection Account any amounts indicated
on the related Payment Date Certificate as being due and payable to the
Servicer.  Notwithstanding Section 2.11 of the Basic Servicing Agreement,
Insurance Proceeds shall be remitted in accordance with this Section 2.4(a).
 
Pending deposit into the 2018-1 SUBI Collection Account, SUBI Collections may be
employed by the Servicer at its own risk and for its own benefit and shall not
be segregated from its own funds; or, if the Monthly Remittance Condition is
met, the Servicer shall be permitted to retain such amount received during a
Collection Period until the Business Day immediately preceding the next Payment
Date.
 
(b)     The Servicer shall prepare and deliver the Payment Date Certificate as
provided in Section 8.03 of the Indenture.  Pursuant to the Payment Date
Certificate, the Servicer shall allocate Available Funds on deposit in the
2018-1 SUBI Collection Account with respect to the related Collection Period and
instruct the Indenture Trustee to make, no later than 3:00 p.m. New York City
time, on each Payment Date, the following deposits and distributions in the
following amounts and order of priority:
 
13

--------------------------------------------------------------------------------

 
(i)     to the Servicer the sum of (x) any outstanding Advances which have been
outstanding as of the end of the related Collection Period for at least 90 days,
and (y) with respect to 2018-1 Vehicles that have become Residual Value Loss
Vehicles during the related Collection Period, an amount equal to the excess, if
any, of (1) the related aggregate Sales Proceeds Advances, over (2) the sum of
the aggregate related Sales Proceeds and aggregate related Termination Proceeds
(collectively, for such Payment Date, the related “Payment Date Advance
Reimbursement”);
 
(ii)     to or on behalf of the Servicer, the Servicing Fee in respect of the
related Collection Period, together with any unpaid Servicing Fees from prior
Collection Periods; and
 
(iii)     to the Indenture Trustee, the Owner Trustee, the Asset Representations
Reviewer, the Note Distribution Account, the Reserve Fund and the Certificate
Distribution Account, such distributions in the amounts and order of priority as
set forth in Sections 8.04(a), 5.04 and 10.01 of the Indenture.
 
(c)     No trust account will be established to segregate any Payahead Amounts
received from Lessees.
 
2.5.     Net Deposits.  Notwithstanding anything to the contrary contained in
this Servicing Supplement, for so long as BMW FS is the Servicer, the Servicer
shall be permitted to deposit into the 2018-1 SUBI Collection Account only the
net amount distributable to the Issuer, as holder of the 2018-1 SUBI
Certificate, on the related Deposit Date.  The Servicer shall, however, account
to the Issuer, the Vehicle Trustee, the Indenture Trustee (or any successor to
the duties of the Indenture Trustee), the Owner Trustee and the Noteholders as
if all of the deposits and distributions described herein were made
individually.
 
2.6.     Servicing Compensation.
 
(a)     As compensation for the performance of its obligations under this
Servicing Supplement, the Servicer shall be entitled to receive the Servicing
Fee with respect to the 2018-1 SUBI Assets.  This Section 2.6(a) replaces
Section 2.5(a) of the Basic Servicing Agreement with respect to the 2018-1 SUBI
Assets.
 
(b)     The Servicer shall also be entitled to additional servicing compensation
with respect to the 2018-1 SUBI Assets in the form of expense reimbursement and
any other administrative fees or similar charges under the 2018-1 Leases,
including but not limited to any late payment fees now or later in effect,
extension fees and early termination fees.
 
2.7.     Advances.
 
(a)     On each Deposit Date, the Servicer will, subject to Section 2.7(c) make,
by deposit into the 2018-1 SUBI Collection Account, a Monthly Payment Advance in
respect of the unpaid Monthly Payment of a 2018-1 Lease.
 
(b)     On each Deposit Date, the Servicer may, in its sole discretion, subject
to Section 2.7(c), make, by deposit into the 2018-1 SUBI Collection Account,
Sales Proceeds Advances.  After the Servicer has made a Sales Proceeds Advance
with respect to a 2018-1 Vehicle, the
 
14

--------------------------------------------------------------------------------



Issuer shall have no claim against or interest in such 2018-1 Vehicle or any
Sales Proceeds or Termination Proceeds, as the case may be, resulting from the
sale or other disposition thereof.  If the Servicer shall sell or otherwise
dispose of a 2018-1 Vehicle after having made a Sales Proceeds Advance, the
Issuer may retain all of such Sales Proceeds Advance, and the Servicer shall
retain the related Sales Proceeds or Termination Proceeds, as the case may be,
up to the Securitization Value of the related 2018-1 Lease, and will deposit any
Sales Proceeds or Termination Proceeds, as the case may be, in excess of the
related Securitization Value into the 2018-1 SUBI Collection Account.  If the
Servicer has not sold a 2018-1 Vehicle within 90 days after it has made a Sales
Proceeds Advance, it shall be reimbursed for such Sales Proceeds Advance as part
of the Payment Date Advance Reimbursement in accordance with Section 2.4(b)(i). 
Within six months of receiving that reimbursement, if the related 2018-1 Vehicle
has not been sold, the Servicer shall, if permitted by applicable law, cause
such 2018-1 Vehicle to be sold at auction and shall remit the proceeds
associated with the disposition of such 2018-1 Vehicle to the 2018-1 SUBI
Collection Account.
 
(c)     Notwithstanding anything to the contrary in the Servicing Agreement, the
Servicer shall be required to make Advances only to the extent that it
determines that such Advance will be recoverable from future payments on or in
respect of the related 2018-1 Lease or 2018-1 Vehicle.
 
2.8.     Third-Party Claims.  The Servicer shall immediately notify the
Depositor (in the event that BMW FS is not acting as Servicer), the Issuer, the
Vehicle Trustee and the Indenture Trustee (or any successor to the duties of the
Indenture Trustee) upon learning of a claim or Lien of whatever kind of a third
party that would materially and adversely affect the interests of the Depositor,
the Issuer or the Vehicle Trust with respect to the 2018-1 SUBI Assets.
 
2.9.     Contingent and Excess Liability Insurance Policies.  So long as any
Securities are outstanding, the Servicer shall maintain and pay when due all
premiums with respect to the Contingent and Excess Liability Insurance Policies
unless the termination or other modification of any Contingent and Excess
Liability Insurance Policy will not reduce the Servicer’s insurance coverage
below the $5 million minimum and the Rating Agency Condition is satisfied with
respect to such termination or other modification.  The Servicer shall maintain
such Contingent and Excess Liability Insurance Policies that provide insurance
coverage of at least $5 million per accident and permit multiple claims in any
policy period.  The obligations set forth in this Section 2.9 shall survive any
termination of the Servicer hereunder.
 
2.10.     Reporting by the Servicer; Delivery of Certain Documentation.
 
(a)     On or prior to the Closing Date, and periodically thereafter as required
in order to update the contents thereof upon any changes in the matters
certified therein, the Servicer shall furnish to the Vehicle Trustee, the
Indenture Trustee, the Holder and the Registered Pledgee an Officer’s
Certificate listing the officers of the Servicer involved in, or responsible
for, the servicing of the 2018-1 Leases.
 
(b)     On or before each Determination Date, the Servicer shall, in addition to
the information required in Section 3.1 of the Basic Servicing Agreement,
include in the Officer’s Certificate provided for in such Section the amount of
any reimbursement being requested
 
15

--------------------------------------------------------------------------------



pursuant to such Section for the related Collection Period from the 2018-1 SUBI
Collection Account.
 
(c)     With respect to each Collection Period, the Servicer will prepare and
file, or cause to be filed, a Form ABS-EE (including an asset data file and
asset-related document containing the asset-level information for each 2018-1
Lease and related 2018-1 Vehicle for such Collection Period) on or before the
date on which the Form 10-D with respect to such Collection Period is required
to be filed with the Commission.
 
2.11.     Annual Officer’s Certificate.  The Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and shall make available to each Rating Agency,
within 90 days after the end of the Servicer's fiscal year (commencing with the
fiscal year 2018), an Officer's Certificate signed by a Responsible Officer of
the Servicer, stating that (i) a review of the activities of the Servicer during
the preceding 12-month period (or such shorter period in the case of the first
such Officer's Certificate) and of the performance of its obligations under the
Agreement has been made under such officer's supervision and (ii) to such
officer's knowledge, based on such review, the Servicer has fulfilled all its
obligations under the Agreement throughout such period or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof.
 
2.12.     Assessment of Compliance and Annual Accountants’ Attestation.
 
(a)     Within 90 days after the end of the Servicer's fiscal year (commencing
with the fiscal year 2018), the Servicer shall:
 
(i)     deliver to the Issuer and the Administrator a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Issuer and signed by an authorized officer of the Servicer, and
shall address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit C hereto delivered to the Issuer and the
Administrator concurrently with the execution of the Agreement;
 
(ii)     deliver to the Issuer and the Administrator a report of a registered
public accounting firm reasonably acceptable to the Issuer and the Administrator
that attests to, and reports on, the assessment of compliance made by the
Servicer and delivered pursuant to the preceding paragraph.  Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;
 
(iii)     cause each Subservicer and each Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer and the Administrator an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and
 
(iv)     if requested by the Administrator, acting on behalf of the Issuer,
deliver to the Issuer and the Administrator and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an
 
16

--------------------------------------------------------------------------------



asset-backed issuer with respect to a securitization transaction a certification
in the form attached hereto as Exhibit B.
 
The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an Issuer
whose asset pool includes the 2018-1 SUBI Certificate.
 
(b)     Each assessment of compliance provided by a Subservicer pursuant to
Section 2.16 shall address each of the Servicing Criteria specified on a
certification to be delivered to the Servicer, Issuer and the Administrator on
or prior to the date of such appointment.  An assessment of compliance provided
by a Subcontractor pursuant to Section 2.12(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
and the Issuer on the date of such appointment.
 
2.13.     Custody of Lease Documents and Certificates of Title.
 
(a)     To reduce administrative costs and ensure uniform quality in the
servicing of the 2018-1 Leases and BMW FS’ own portfolio of leases, the Vehicle
Trust hereby appoints the Servicer as its agent, bailee and custodian of the
2018-1 Leases, the certificates of title relating to the 2018-1 Vehicles, the
insurance policies and insurance records and other documents related to the
2018-1 Leases and the related Lessees and 2018-1 Vehicles (collectively, the
“Lease Files”).  Such documents will not be physically segregated from other
leases, certificates of title, insurance policies and insurance records or other
documents related to other leases and vehicles owned or serviced by the
Servicer, including leases and vehicles which are not part of the 2018-1 SUBI
Assets.  The accounting records and computer systems of BMW FS will reflect the
allocation of the 2018-1 Leases and 2018-1 Vehicles to the 2018-1 SUBI, and the
interest of the holders of the 2018-1 SUBI Certificate therein.  The Servicer
may appoint one or more agents to act as subcustodians of certain items relating
to the 2018-1 Leases, the certificates of title relating to the 2018-1 Vehicles,
the insurance policies and insurance records and other documents related to the
2018-1 Leases and the related Lessees and 2018-1 Vehicles so long as the
Servicer remains primarily responsible for their safekeeping.
 
(b)     The Servicer shall maintain possession of each Lease File at one of its
offices specified in Schedule A to this Servicing Supplement or at such other
office as shall be specified to the Issuer and the Indenture Trustee by written
notice not later than 30 days after any change in location (except that, in the
case of any 2018-1 Lease constituting “electronic chattel paper”, the
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of such
2018-1 Lease shall be maintained by the Servicer in a computer system such that
the Servicer maintains “control” (as such term is used in Section 9-105 of the
UCC) over such “authoritative copy”). The Servicer shall maintain possession of
any written amendment to any 2018-1 Lease constituting tangible chattel paper or
electronic chattel paper.  The Servicer shall make available to the Vehicle
Trust, the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Lease Files
and the related accounts, records and computer systems maintained by the
Servicer at such times during normal business hours as the
 
17

--------------------------------------------------------------------------------



Issuer shall reasonably instruct, which does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations.
 
(c)     The Servicer hereby acknowledges that any 2018-1 Leases assigned to the
Vehicle Trust and owned by the Vehicle Trust that are in the possession of, or
are otherwise held on the Servicer’s system in the name of BMW Financial
Services NA, LLC, are possessed or held in such a manner by the Servicer as
agent for the Vehicle Trust.
 
2.14.     Servicer Defaults; Termination of Servicer.
 
(a)     Notwithstanding Section 4.1(a) of the Basic Servicing Agreement, the
occurrence and continuation of any of the following shall constitute an Event of
Default under the Servicing Agreement (each, a “Servicer Default”):
 
(i)     the Servicer shall fail to cause the delivery to the Indenture Trustee
for distribution to the Noteholders, to the Owner Trustee for distribution to
the Trust Certificateholders or to the Vehicle Trustee for distribution to
holders of interests in the UTI, the SUBI or any Other SUBI, any required
payment, which failure continues for 5 Business Days after discovery of such
failure by an officer of the Servicer or receipt by the Servicer of notice
thereof from the Indenture Trustee, the Owner Trustee or Noteholders evidencing
not less than a majority of the aggregate unpaid principal balance of the Notes,
voting together as a single class; or
 
(ii)     the Servicer fails to duly observe or perform in any material respect
any of its covenants or agreements in the Servicing Agreement not otherwise
covered in this Section 2.14(a), which failure materially and adversely affects
the rights of a Holder of the 2018-1 SUBI Certificate, the Noteholders or Trust
Certificateholders, as applicable, and which continues unremedied for 90 days
after receipt by the Servicer of written notice thereof from the Indenture
Trustee or the Noteholders evidencing not less than a majority of the aggregate
unpaid principal balance of the Notes, or such default becomes known to the
Servicer;
 
(iii)     any representation, warranty, or statement of the Servicer made in the
Servicing Agreement, any other Basic Document to which the Servicer is a party
or by which it is bound or any certificate, report or other writing delivered
pursuant to the Servicing Agreement that proves to be incorrect in any material
respect when made, which failure materially and adversely affects the rights of
a Holder of the 2018-1 SUBI Certificate, the Noteholders or the Trust
Certificateholders, continues unremedied for 90 days after receipt by the
Servicer of written notice thereof from the Indenture Trustee or the Noteholders
evidencing not less than a majority of the aggregate unpaid principal balance of
the Notes, or such default becomes known to the Servicer;
 
(iv)     the entry of a decree or order for relief by a court or regulatory
authority having jurisdiction over the Servicer in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law, appointing a
receiver, liquidator, assignee, trustee, custodian sequestrator or other similar
official of the Servicer or of any substantial part of its property, the
ordering the winding
 
18

--------------------------------------------------------------------------------



up or liquidation of the affairs of the Servicer and the continuance of any such
decree or order unstayed and in effect for a period of 90 consecutive days; or
 
(v)     the commencement by the Servicer of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
or state bankruptcy, insolvency or similar law, or the consent by the Servicer
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Servicer or of
any substantial part of its property or the making by the Servicer of an
assignment for the benefit of creditors or the failure by the Servicer generally
to pay its debts as such debts become due or the taking of corporate action by
the Servicer in furtherance of any of the foregoing.
 
provided, however, that any Servicer Default with respect to the 2018-1 SUBI
shall not constitute an Event of Default with respect to any Other SUBI and any
Event of Default (as such term is defined in the Basic Servicing Agreement) with
respect to any Other SUBI shall constitute a Servicer Default or Event of
Default (as such term is defined in the Basic Servicing Agreement) only with
respect to such Other SUBI and not with respect to the 2018-1 SUBI.
 
Notwithstanding the foregoing, delay in or failure of performance referred to
under clause (iii) for a period of 120 days, under clause (i) for a period of 45
days or clause (iv) for a period of 60 days, will not constitute a Servicer
Default if that failure or delay was caused by a Force Majeure.  Upon the
occurrence of any such event, the Servicer will not be relieved from using all
commercially reasonable efforts to perform its obligations in a timely manner in
accordance with the terms of the Servicing Agreement, and the Servicer will
provide to the Indenture Trustee, the Vehicle Trustee, the Depositor and the
Securityholders prompt notice of such failure or delay by it, together with a
description of its efforts to so perform its obligations.
 
(b)     Upon the occurrence and continuation of any Servicer Default under the
Servicing Agreement, the Servicer shall provide to the Indenture Trustee, the
Owner Trustee, and any Noteholders prompt notice of such failure or delay by it,
together with a description of its efforts to so perform its obligations.  Upon
the written direction of the Holder (which for this purpose shall be the
Indenture Trustee acting at the direction of the Noteholders holding not less
than the Required Percentage), the Vehicle Trustee shall waive any default by
the Servicer in the performance of its duties under the Servicing Agreement and
its consequences.  Upon the waiver of a past default, such default will cease to
exist and any Servicer Default arising therefrom will be deemed to have been
remedied.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon.
 
(c)     In addition to the provisions of Section 4.1(b) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and be continuing with
respect to the 2018-1 SUBI, the Vehicle Trustee may, to the extent such Servicer
Default relates to the SUBI Assets, upon the direction of the holder and pledgee
of the SUBI Certificates, terminate all of the rights and obligations of the
Servicer under the Servicing Agreement with respect to the SUBI Assets.  For
purposes of the immediately preceding sentence, the holder of the SUBI
Certificate will be the Indenture Trustee acting at the direction of Noteholders
holding not less than the Required Percentage, so long as any Notes are
outstanding.  In each case, upon written direction from the holder of the SUBI
Certificate, the Vehicle Trustee will effect that termination by delivering
 
19

--------------------------------------------------------------------------------



notice thereof to the Servicer, with a copy made available to each Rating Agency
and any rating agency rating any securities based on any Other SUBIs affected by
that Servicer Default.
 
(d)     Upon the termination of the Servicer with respect to the SUBI Assets,
the Servicer subject to that termination or removal will continue to perform its
functions as Servicer, until the date a successor Servicer is appointed as
Servicer under the Servicing Agreement.  As soon as practicable after the
termination of the Servicer (but in no event more than 10 Business Days after
any such termination), the Servicer shall deliver the Lease Files to the
successor Servicer unless otherwise instructed by the Indenture Trustee;
provided, however, that with respect to “authoritative copies” of the 2018-1
Leases constituting electronic chattel paper, the Servicer shall transfer such
“authoritative copies” to the successor Servicer, unless otherwise instructed by
the Indenture Trustee.  In connection with any such transfer of “authoritative
copies” of the 2018-1 Leases, an authorized representative of the Servicer shall
use commercially reasonable efforts to convert an authoritative copy into
tangible form by permanently removing such electronic authoritative copy from
the Servicer’s electronic vaulting system and causing a contract in tangible
form to be printed as the tangible authoritative copy that constitutes original
tangible chattel paper for purposes of the UCC, and shall deliver such tangible
authoritative copy to the successor Servicer or to the Indenture Trustee or the
Indenture Trustee’s designee at the place or places as the Indenture Trustee may
reasonably designate.
 
(e)     In the event of a termination of the Servicer as a result of a Servicer
Default with respect to the SUBI Assets only, the Vehicle Trustee, acting at the
direction of the holder of the SUBI Certificate (which holder for this purpose
will be the Indenture Trustee, acting at the direction of Noteholders holding
not less than Required Percentage) will appoint a successor Servicer.  The
Vehicle Trustee will have the right to approve that successor Servicer, and that
approval may not be unreasonably withheld.
 
(f)     Upon appointment of a successor Servicer, the successor Servicer shall
assume all of the rights and obligations of the Servicer under the Servicing
Agreement; provided, however, that no successor Servicer shall have any
responsibilities with respect to making any Advance.  Any compensation payable
to a successor Servicer may not be in excess of that permitted the predecessor
Servicer.
 
(g)     In the event the Servicer is removed with respect to servicing the
2018-1 SUBI Assets, the Servicer shall be entitled to reimbursement for any
outstanding Advances made pursuant to this Servicing Supplement, to the extent
of the funds available therefor.
 
2.15.     Servicer Representations and Warranties.
 
(a)     Effective as of the date hereof, the Servicer hereby represents and
warrants that, as of the Closing Date (unless another date is otherwise
specified below):
 
(i)     each 2018-1 Vehicle was a new BMW passenger car or BMW light truck at
the time of origination of the related 2018-1 Lease;
 
(ii)     each 2018-1 Vehicle has a model year of 2016 or later;
 
20

--------------------------------------------------------------------------------



(iii)     each 2018-1 Lease provides for level payments that fully amortize the
adjusted capitalized cost of the 2018-1 Lease at the related Lease Rate to the
related Contract Residual Value over the lease term and, in the event of a
lessee-initiated early termination, provides for payment of the related Early
Termination Cost;
 
(iv)     each 2018-1 Lease was originated on or after February 1, 2016;
 
(v)     each 2018-1 Lease has a Maturity Date on or after the January 2019
Payment Date and no later than the August 2021 Payment Date;
 
(vi)     each 2018-1 Lease is not more than 29 days past due as of the Cutoff
Date;
 
(vii)     each 2018-1 Lease was originated by BMW FS in the United States, for a
Lessee with a U.S. address, in the ordinary course of BMW FS’ business and in
compliance with BMW FS’ customary credit policies and practices;
 
(viii)     each 2018-1 Lease is a U.S. dollar-denominated obligation;
 
(ix)     each 2018-1 Lease was created in compliance in all material respects
with all applicable federal and state laws, including consumer credit, truth in
lending, equal credit opportunity and applicable disclosure laws;
 
(x)     each 2018-1 Lease (a) is a legal, valid and binding payment obligation
of the related Lessee, enforceable against such Lessee in accordance with its
terms, as amended, (b) has not been satisfied, subordinated, rescinded, canceled
or terminated and (c) no right of rescission, setoff, counterclaim or defense
with respect to such 2018-1 Lease has been asserted or threatened in writing;
 
(xi)     for each 2018-1 Lease that was executed electronically, an electronic
executed copy of the documentation associated therewith is located at one of BMW
FS’ offices;
 
(xii)     each 2018-1 Lease requires the related Lessee to obtain physical
damage and liability insurance that names BMW FS or the lessor as loss payee
covering the related 2018-1 Vehicle;
 
(xiii)     each 2018-1 Lease has been validly assigned to the Vehicle Trust by
the related Center and is owned by the Vehicle Trust, free of all liens,
encumbrances or rights of others other than liens relating to administration of
title and tax issues;
 
(xiv)     as of the Cutoff Date, the Lessee of each 2018-1 Lease has a garaging
state address in a Trust State and such Lessee is not BMW FS, the Depositor or
any of their respective affiliates;
 
(xv)     the certificate of title related to each 2018-1 Vehicle is registered
in the name of the Vehicle Trust or the Vehicle Trustee (or a properly completed
application for such certificate of title has been submitted to the appropriate
titling authority);
 
21

--------------------------------------------------------------------------------



(xvi)     each 2018-1 Lease is a closed-end lease that requires all Monthly
Payments to be made within 36 months of the date of origination of such lease;
 
(xvii)     each 2018-1 Lease is fully assignable and does not require the
consent of the Lessee as a condition to any transfer, sale or assignment of the
rights of the related originator;
 
(xviii)     each 2018-1 Lease has not been deferred or otherwise modified except
in accordance with BMW FS’ normal credit and collection policies and practices;
 
(xix)     each 2018-1 Lease is not an asset of an Other SUBI;
 
(xx)     the servicing systems of BMW FS do not indicate that the Lessee of any
2018-1 Lease is currently the subject of a bankruptcy proceeding; and
 
(xxi)     each 2018-1 Lease constitutes tangible “chattel paper” or “electronic
chattel paper” for purposes of the UCC and, if such 2018-1 Lease constitutes
“electronic chattel paper,” the Vehicle Trust has “control” (as such term is
used in Section 9-105 of the UCC) over the “authoritative copy” (as such term is
used in Section 9-105 of the UCC) of such 2018-1 Lease.
 
(b)     Effective as of the date hereof, the Servicer further hereby represents
and warrants that:
 
(i)     The Servicer has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to own, lease and operate its properties and assets and
conduct its business, is duly qualified to transact business and is in good
standing in each jurisdiction in which its ownership, leasing or operation of
its properties or assets or the conduct of its business requires such
qualification, and has full power and authority to execute and perform its
obligations under the Agreement, the Basic Documents and the Notes.
 
(ii)     The execution and delivery of this Servicing Supplement and any other
Basic Document to which the Servicer is a party has been duly authorized by all
necessary corporate action of the Servicer, and this Servicing Supplement and
any other Basic Document to which the Servicer is a party has been duly executed
and delivered by the Servicer and when duly executed and delivered by the other
parties hereto this Servicing Supplement will be the valid and binding agreement
of the Servicer, enforceable against the Servicer in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally and to general principles of equity
(whether applied in a proceeding at law or in equity).
 
(iii)     The Servicer is not (and its entry and performance of its obligations
under the Basic Documents will not cause it to be) in violation of any term or
provision of its charter documents or by-laws, or in breach of or in default
under any statute or any judgment, decree, order, rule or regulation of any
court or other governmental authority or any arbitrator applicable to the
Servicer or any agreement to which it is a party or by which its properties are
bound, the consequence of which violation, breach or default would have (A) a
materially adverse effect on
 
22

--------------------------------------------------------------------------------



or constitute a materially adverse change in, or constitute a development
involving a prospective materially adverse effect on or change in, the condition
(financial or otherwise), earnings, properties, business affairs or business
prospects, net worth or results of operations of the Servicer or (B) a material
and adverse effect on its ability to perform its obligations under the
Agreement.
 
(iv)     Each of the Servicer and the Vehicle Trust possesses all consents,
licenses, certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
businesses, and the Servicer has not received any notice of proceedings relating
to the revocation or modification of any such consent, license, certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
or constitute a material adverse change in, or constitute a development
involving a prospective material adverse effect on or change in, the condition
(financial or otherwise), earnings, properties, business affairs or business
prospects, net worth or results of operations of the Servicer or the Vehicle
Trust, respectively, except as described in or contemplated by the Prospectus.
 
(v)     No legal or governmental proceedings are pending or threatened to which
the Servicer is a party or to which the property of the Servicer is subject
except for such proceedings that would not, if the subject of any unfavorable
decision, ruling or finding, singly or in the aggregate, have a material adverse
effect on the condition (financial or otherwise), earnings, properties, business
affairs or business prospects, net worth or results of operations of the
Servicer or the Servicer’s ability to perform its obligations under the
Agreement.
 
(vi)     In selecting the 2018-1 Leases, no selection procedure, aside from
those specified herein, was used that was believed to be adverse to the holders
of interests in the Vehicle Trust, the 2018-1 SUBI or any Other SUBI.
 
2.16.     Appointment of Subservicer or Subcontractor.
 
(a)     The Servicer may at any time appoint a subservicer to perform all or any
portion of its obligations as servicer hereunder; provided however, that the
Servicer shall remain obligated and be liable to the Owner Trustee, the
Indenture Trustee and the Securityholders for the servicing and administering of
the 2018-1 Leases and 2018-1 Vehicles in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the 2018-1
Leases and 2018-1 Vehicles. The fees and expenses of any subservicer shall be as
agreed between the Servicer and such subservicer from time to time, and none of
the Owner Trustee, the Indenture Trustee, the Issuer or the Securityholders
shall have any responsibility therefor.
 
(b)     The Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of the Agreement to the same extent as if such Subservicer
were the Servicer, and to provide the information required with respect to such
Subservicer as is required to file all required reports with the Commission. 
The Servicer shall be responsible for obtaining from each Subservicer and
delivering to the Issuer and the Administrator any servicer compliance statement
required to be
 
23

--------------------------------------------------------------------------------



delivered by such Subservicer under Section 2.11, any assessment of compliance
and attestation required to be delivered by such Subservicer under Section 2.12
and any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification under Section 2.12(a)(iv) as
and when required to be delivered.
 
(c)     The Servicer shall promptly upon request provide to the Issuer or the
Administrator, acting on behalf of the Issuer, a written description (in form
and substance satisfactory to the Issuer and the Administrator) of the role and
function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.
 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of the Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.
 
2.17.     Information to be Provided by the Servicer.
 
(a)     At the request of the Administrator, acting on behalf of the Issuer, for
the purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall
cause each Subservicer to) (i) notify the Issuer and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Servicer or any Subservicer and (ii) provide to the Issuer and the
Administrator a description of such proceedings.
 
(b)     As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Servicing Supplement by any Person (i) into
which the Servicer or such Subservicer may be merged or consolidated, or (ii)
which may be appointed as a successor to the Servicer or any Subservicer, the
Servicer shall provide to the Issuer, the Administrator and the Depositor, at
least 10 Business Days prior to the effective date of such succession or
appointment, (x) written notice to the Issuer and the Administrator of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Issuer and the Administrator, all information
reasonably requested by the Issuer or the Administrator, acting on behalf of the
Issuer, in order to comply with its reporting obligation under Item 6.02 of Form
8-K with respect to any class of asset-backed securities.
 
(c)     In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of the Agreement, if so
requested by the Issuer or the Administrator, acting on behalf of the Issuer,
the Servicer shall provide such information regarding the performance or
servicing of the 2018-1 Leases and 2018-1 Vehicles as is reasonably required to
 
24

--------------------------------------------------------------------------------



facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB.  Such information shall be provided concurrently with the monthly
reports otherwise required to be delivered by the Servicer under the Agreement,
commencing with the first such report due not less than ten Business Days
following such request.
 
2.18.     Remedies.
 
(a)     The Servicer shall be liable to the Issuer, the Administrator and the
Depositor for any monetary damages incurred as a result of the failure by the
Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under Article IV, including any failure by the Servicer to
identify any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and shall reimburse the applicable party
for all costs reasonably incurred by each such party in order to obtain the
information, report, certification, accountants’ letter or other material not
delivered as required by the Servicer, any Subservicer, or any Subcontractor.
 
(b)     The Servicer shall promptly reimburse the Issuer and the Administrator
for all reasonable expenses incurred by the Issuer or Administrator as such are
incurred, in connection with the termination of the Servicer as servicer and the
transfer of servicing of the 2018-1 Leases and 2018-1 Vehicles to a successor
servicer.  The provisions of this paragraph shall not limit whatever rights the
Issuer or Administrator may have under other provisions of the Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.
 
2.19.     Purchase of the 2018-1 SUBI Certificate; Redemption of the Notes;
Repayment of the Trust Certificates.
 
(a)     The Servicer shall be permitted at its option (the “Optional Purchase”)
to purchase the 2018-1 SUBI Certificate from the Issuer on any Payment Date if,
either before or after giving effect to any payment of principal required to be
made on such Payment Date, the Note Balance is less than or equal to 5% of the
Initial Note Balance.  The purchase price for the 2018-1 SUBI Certificate shall
equal the sum of (i) the outstanding Note Balance, together with accrued
interest thereon up to but not including such Payment Date, and (ii) the
aggregate amount of any accrued and unpaid fees, expenses and indemnities due
and owing to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, in each case to the extent such fees, expenses and
indemnities have not been previously paid by the Issuer (the “Optional Purchase
Price”), which amount shall be deposited by the Servicer into the 2018-1 SUBI
Collection Account on the Deposit Date related to such Payment Date.  If the
Servicer exercises the Optional Purchase, the Notes shall be redeemed in whole,
but not in part, on the related Payment Date at the Redemption Price.
 
(b)     Notice of any redemption of the Notes pursuant to this Section 2.19
shall be given by the Servicer or Administrator to the Owner Trustee and the
Indenture Trustee as soon as practicable.  The Administrator shall make notice
of such redemption available to each Rating Agency.
 
25

--------------------------------------------------------------------------------



(c)     Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the Trust
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligations to
make payments to Trust Certificateholders of, the Indenture Trustee pursuant to
this Servicing Supplement.
 
2.20.     Servicer Not to Resign.  Subject to Sections 2.10 and 4.1(b) of the
Basic Servicing Agreement, the Servicer shall not resign from the obligations
and duties imposed on it by this Servicing Supplement as Servicer except upon a
determination that the performance of its duties under this Servicing Supplement
shall no longer be permissible under applicable law.  Notice of any
determination that the performance by the Servicer of its duties hereunder is no
longer permitted under applicable law shall be communicated to the Owner
Trustee, the Indenture Trustee and the Vehicle Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee, the Indenture Trustee and the
Vehicle Trustee concurrently with or promptly after such notice. No resignation
of the Servicer shall become effective until a successor Servicer acceptable to
the Indenture Trustee, acting at the direction of Noteholders holding at least a
majority of the Outstanding Amount, has assumed the responsibilities and
obligations of the resigning Servicer. If no Servicer has been appointed within
30 days of resignation or removal, or the date upon which any regulatory
authority requires such resignation, the Indenture Trustee may petition any
court of competent jurisdiction for such appointment.
 
2.21.     Pull-Ahead and Other Early Termination Marketing Programs.  The
Servicer may, in its discretion, with respect to any 2018-1 Lease, permit the
Lessee under the related 2018-1 Lease to terminate such 2018-1 Lease prior to
its scheduled termination date as part of a “pull-ahead” or other marketing
program; provided, however, that such early termination shall not be permitted
unless all Pull-Ahead Amounts due and payable by the Lessee under such 2018-1
Lease on or before the date of such Lessee’s election to terminate the 2018-1
Lease have been paid by or on behalf of such Lessee and are deposited in the
2018-1 SUBI Collection Account within the time period thereafter stated in
Section 2.4 of this Servicing Supplement. Following such early termination, the
Servicer shall charge the related Lessee any applicable Excess Wear and Use
Payments and Excess Mileage Payments in accordance with customary servicing
practices with respect to 2018-1 Leases that are terminated early by the related
Lessee in the absence of a “pull-ahead” or other marketing program.
 
2.22.     Vehicle Trustee Compensation.  Notwithstanding anything to the
contrary contained herein or in the Vehicle Trust Agreement, including without
limitation, Sections 6.5, 7.8 and 8.1 of the Vehicle Trust Agreement, the fees,
expenses, and indemnification owed to the Vehicle Trustee pursuant to the
Vehicle Trust Agreement shall be paid by the Servicer and no recourse may be had
to the 2018-1 SUBI Assets for any such amounts.
 
2.23.     2018-1 SUBI Collection Account.  Pursuant to Section 8.02(c) of the
Indenture, the Issuer shall establish and the Indenture Trustee shall maintain
the 2018-1 SUBI Collection Account. In the event the 2018-1 SUBI Collection
Account ceases to be held at an Eligible
 
26

--------------------------------------------------------------------------------



Institution, the Servicer shall assist the Indenture Trustee as necessary to
establish a new 2018-1 SUBI Collection Account in accordance with Section
8.02(c) of the Indenture.
 
2.24.     Regulation RR Risk Retention.  BMW FS, as “sponsor” within the meaning
of Regulation RR, shall cause the Depositor to retain the “eligible horizontal
residual interest” (as defined by Regulation RR (the “Retained Interest”)) on
the Closing Date and BMW FS will cause the Depositor and each Affiliate of BMW
FS not to sell, transfer, finance or hedge the Retained Interest except as
permitted by Regulation RR.  This Section 2.24 shall survive the termination of
this Servicing Supplement, and any resignation by, or termination of, BMW FS in
its capacity as Servicer hereunder.
 


ARTICLE III - MISCELLANEOUS
 
3.1.     Termination of Supplement.  This Servicing Supplement shall terminate
upon the termination of the 2018-1 SUBI.  Any such termination hereunder shall
effect a termination only with respect to the 2018-1 SUBI Assets and not as to
Trust Assets allocated to the UTI or any Other SUBI, and shall not effect a
termination of the Basic Servicing Agreement or any other servicing supplement.
 
3.2.     Governing Law.  This Servicing Supplement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to any otherwise applicable principles of conflicts of laws (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
 
3.3.     Amendment.
 
(a)     Notwithstanding the foregoing, this Servicing Supplement (and,
accordingly, the Basic Servicing Agreement, insofar as it relates to the 2018-1
SUBI) may be amended from time to time by the parties hereto:
 
(i)     without the consent of the Noteholders; provided, that any such action
will not, in the good faith judgment of the parties hereto, materially and
adversely affect the interest of any Noteholder; and
 
(ii)     from time to time (including to change the remittance schedule for
depositing SUBI Collections and other amounts into the 2018-1 SUBI Collection
Account) upon receipt of the consent of the Noteholders holding at least a
majority of the aggregate outstanding principal balance of the Notes and, to the
extent affected thereby, the consent of Trust Certificateholders holding at
least a majority of the Certificate Percentage Interests of the Trust
Certificates, for the purpose of adding any provision to, or changing in any
manner the rights of the Notes or Trust Certificates, provided however, that to
the extent that any such amendment materially affects the UTI or any Other SUBI,
the 2018-1 SUBI Certificate or the 2018-1 SUBI Assets, such amendment shall
require the consent of at least a majority of the Holders affected thereby; in
addition, to the extent that (A) such amendment shall increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections or
payments in respect of the 2018-1 SUBI or the 2018-1 SUBI Certificate or
distributions required to be made on any Securities or (B) reduce the percentage
of the aggregate principal amount of Securities required
 
27

--------------------------------------------------------------------------------



to consent to any such amendment, any such amendment shall require the consent
of all the Holders or holders of 100% of all outstanding Securities, as the case
may be.
 
(b)     In connection with any amendment to this Servicing Supplement, an
Opinion of Counsel is required to be delivered to the Vehicle Trustee to the
effect that after such amendment, for federal income tax purposes, the Vehicle
Trust will not be treated as an association (or a publicly traded partnership)
taxable as a corporation.
 
(c)     Any amendment to this Servicing Supplement shall amend the Basic
Servicing Agreement only insofar as such amendment relates to the 2018-1 SUBI.
 
(d)     Any amendment to this Servicing Supplement shall be deemed not to
materially and adversely affect the interests of any holder of Notes, if the
Rating Agency Condition is satisfied.
 
(e)     The Indenture Trustee shall be notified promptly of any amendments to
this Servicing Supplement.  Any amendment to this Servicing Supplement which
affects the rights or duties of the Indenture Trustee shall require the
Indenture Trustee’s prior written consent.
 
3.4.     Relationship of this Servicing Supplement to Other Basic Documents. 
Unless the context otherwise requires, this Servicing Supplement and the other
Basic Documents shall be interpreted so as to give full effect to all provisions
hereof and thereof.  In the event of any actual conflict between the provisions
of this Servicing Supplement and (i) the Vehicle Trust Agreement, with respect
to the servicing of any Trust Assets, the provisions of this Servicing
Supplement shall prevail and (ii) the Basic Servicing Agreement, the provisions
of this Servicing Supplement shall control.
 
3.5.     Binding Effect.  The provisions of this Servicing Supplement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns, and all such provisions shall inure to the benefit of
the Vehicle Trustee on behalf of the Vehicle Trust and the Indenture Trustee.
 
3.6.     Table of Contents and Headings.  The Table of Contents and Article and
Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.
 
3.7.     Counterparts.  This Servicing Supplement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.
 
3.8.     Further Assurances.  Each party will do such acts, and execute and
deliver to any other party such additional documents or instruments, as may be
reasonably requested in order to effect the purposes of this Servicing
Supplement and to better assure and confirm unto the requesting party its
rights, powers and remedies hereunder.
 
3.9.     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege
 
28

--------------------------------------------------------------------------------



hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided at law, in equity or otherwise.
 
3.10.     No Petition.  The parties hereto, by entering into this Servicing
Supplement, hereby covenant and agree that prior to the date that is one year
and one day after the date upon which all obligations and payments under the
Securitized Financing have been paid in full, they will not institute against,
or join any Person in instituting against any Holder, any Registered Pledgee,
the UTI Beneficiary (and the general partner of the UTI Beneficiary that is a
partnership, or the managing member of the UTI Beneficiary that is a limited
liability company), the Vehicle Trustee, the Vehicle Trust, any Special Purpose
Affiliate (and the general partner of any Special Purpose Affiliate that is a
partnership, or the managing member of any Special Purpose Affiliate that is a
limited liability company) that holds a beneficial interest in the Vehicle
Trust, the Transferor, the Issuer, the Indenture Trustee or any Affiliate or
beneficiary of the same, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding or other proceedings under any United States federal
or state bankruptcy or similar law.  This Section shall survive the complete or
partial termination of the Servicing Agreement or the SUBI Trust Agreement and
the complete or partial resignation or removal of the Servicer.
 
3.11.     Limitation of Liability of Vehicle Trustee.  Notwithstanding anything
contained herein to the contrary, this instrument has been countersigned by BNY
Mellon Trust of Delaware not in its individual capacity but solely in its
capacity as Vehicle Trustee of the Vehicle Trust and in no event shall BNY
Mellon Trust of Delaware in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Vehicle Trust hereunder, as to all of which recourse shall be had solely to the
assets of the Vehicle Trust.  For all purposes of this Servicing Supplement, in
the performance of any duties or obligations of the Vehicle Trust hereunder, the
Vehicle Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Part VI of the SUBI Trust Agreement.
 
3.12.     Intent of Parties; Reasonableness.  The Servicer, Sponsor and Issuer
acknowledge and agree that the purpose of Sections 2.12 and 2.16 of this
Servicing Supplement is to facilitate compliance by the Issuer and the Depositor
with the provisions of Regulation AB and related rules and regulations of the
Commission.
 
None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees),
 
29

--------------------------------------------------------------------------------



any and all statements, reports, certifications, records and any other
information necessary in the good faith determination of the Issuer or the
Administrator to permit the Issuer or Administrator (acting on behalf of the
Issuer) to comply with the provisions of Regulation AB, together with such
disclosures relating to the Servicer, any Subservicer and the 2018-1 Leases and
2018-1 Vehicles, or the servicing of the 2018-1 Leases and 2018-1 Vehicles,
reasonably believed by the Issuer or the Administrator to be necessary in order
to effect such compliance.
 
The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.
 
3.13.     Series Disclaimer and Acknowledgment.  The parties hereto acknowledge
and agree that the Vehicle Trust is organized in series pursuant to Sections
3804(a) and 3806(b)(2) of the Business Trust Statute.  As such, the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to each series of the Vehicle Trust shall be enforceable
against the assets of such series of the Vehicle Trust only, and not against the
assets of the Vehicle Trust generally or the assets of any other series of the
Vehicle Trust or against the Vehicle Trustee of the Vehicle Trust.  There may be
several series of the Vehicle Trust created pursuant to the Vehicle Trust
Agreement.
 
3.14.     Third-Party Beneficiaries.  The Holder and Registered Pledgee of the
2018-1 SUBI Certificate (including the Issuer and the Indenture Trustee), and
their respective successors, permitted assigns and pledgees are third-party
beneficiaries of the Servicing Agreement and this Servicing Supplement, insofar
as they apply to the 2018-1 SUBI.
 
3.15.     Effect of Supplement on Basic Servicing Agreement.
 
(a)     Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Basic Servicing Agreement and (ii) the provisions set forth
herein shall operate either as additions to or modifications of the extant
obligations of the parties under the Basic Servicing Agreement, as the context
may require.  In the event of any conflict between this Servicing Supplement and
the Basic Servicing Agreement in respect of the 2018-1 SUBI, the provisions of
this Servicing Supplement shall prevail.
 
(b)     For purposes of determining the obligations of the parties hereto under
this Servicing Supplement with respect to the 2018-1 SUBI, except as otherwise
indicated by the context, general references in the Basic Servicing Agreement to
(i) a SUBI Certificate shall be deemed to refer more specifically to the 2018-1
SUBI Certificate, (ii) the SUBI shall be deemed to refer more specifically to
the 2018-1 SUBI, (iii) a SUBI Portfolio shall be deemed to refer more
specifically to the portfolio of assets of the 2018-1 SUBI, (iv) a SUBI Asset
shall be deemed to refer more specifically to the 2018-1 Leases, the 2018-1
Vehicles and the other Trust Assets allocated to or earned by the 2018-1 SUBI,
(v) a SUBI Servicing Agreement Supplement shall be deemed to refer more
specifically to this Servicing Supplement and (vi) a SUBI Supplement shall be
deemed to refer more specifically to the 2018-1 SUBI Supplement.
 
30

--------------------------------------------------------------------------------



3.16.     Additional Agreements.  The Servicer agrees to fulfill its obligations
under Sections 2.1(a), 2.1(d), 2.4, 2.5(a), 3.1(a), 3.1(b), 3.3 and 5.7 of the
2018-1 SUBI Supplement.
 
ARTICLE IV - ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
 
4.1.     Asset Representations Review.
 
(a)     Upon the occurrence of a Delinquency Trigger with respect to any
Collection Period, the Servicer will promptly send to the Administrator and the
Indenture Trustee a notice describing the occurrence of the Delinquency Trigger,
and including reasonably detailed calculations thereof.
 
(b)     If the Indenture Trustee notifies the Servicer pursuant to Section 12.02
of the Indenture that sufficient Noteholders have voted within the required time
to initiate an Asset Representations Review of all ARR Leases by the Asset
Representations Reviewer pursuant to the Asset Representations Review Agreement,
then the Servicer shall:
 
(i)     promptly (but in no case later than 10 Business Days of receipt by the
Servicer of such notice) notify the Asset Representations Reviewer and the
Indenture Trustee of the number and identity of the ARR Leases;
 
(ii)     within sixty days after receipt by the Servicer of such notice from the
Indenture Trustee, render reasonable assistance, including granting access to
copies of any underlying documents and Lease Files and all other relevant
documents, to the Asset Representations Reviewer to facilitate the performance
of a review of all ARR Leases, pursuant to Section 3.05 of the Asset
Representations Review Agreement, in order to verify compliance with the
representations and warranties made to the Issuer by the Servicer set forth in
Section 2.15(a) of this Servicing Supplement; and
 
(iii)     provide such other reasonable assistance to the Asset Representations
Reviewer as it requests in order to facilitate its Asset Representations Review
of the ARR Leases pursuant to the Asset Representations Review Agreement.
 
(c)     Upon receipt by the Servicer of a Review Report from the Asset
Representations Reviewer pursuant to Section 3.08 of the Asset Representations
Review Agreement, the Servicer will evaluate such Review Report to determine
whether any ARR Lease should be reallocated as a result of a breach of any
representation or warranty made by it under Section 2.15(a) of the Servicing
Supplement.  Prior to the provision of any such Review Report to a Noteholder or
Note Owner, the Servicer shall ensure and, upon request of the Indenture
Trustee, shall certify to the Indenture Trustee, that the  Review Report
contains no Personally Identifiable Information (as defined in the Asset
Representations Review Agreement).
 
(d)     The Servicer may redact any materials provided to the Asset
Representations Reviewer in order to remove any personally identifiable customer
information.  Except for the measure described in the immediately preceding
sentence, the Servicer will use commercially reasonable efforts not to change
the meaning of such materials or their usefulness to the Asset Representations
Reviewer in connection with its review pursuant to Section 3.05 of the Asset
Representations Review Agreement.
 
31

--------------------------------------------------------------------------------



4.2.     Dispute Resolution.
 
(a)     If the Indenture Trustee requests (as permitted by Section 12.03 of the
Indenture, and by written notice to the Servicer), or if any Noteholder or
Verified Note Owner requests (by written notice to the Indenture Trustee or the
Servicer) (any such party making a request, the “Requesting Party”), that a
2018-1 Lease be reallocated due to an alleged breach of a representation and
warranty set forth in Section 2.15(a) of this Servicing Supplement, the Servicer
will evaluate any such request, and if the request has not been fulfilled or
otherwise resolved to the reasonable satisfaction of the Requesting Party within
180 days of the receipt of such request by the Servicer (which, if sent by a
Noteholder or Verified Note Owner to the Indenture Trustee, will be forwarded to
the Servicer), then the Requesting Party will have the right to refer the
matter, at its discretion, to either mediation (including non-binding
arbitration) or third-party binding arbitration pursuant to this Section 4.2. 
Dispute resolution to resolve reallocation requests will be available regardless
of whether Noteholders and Verified Note Owners voted to direct an Asset
Representations Review or whether the Delinquency Trigger occurred.  The
Servicer will direct the Indenture Trustee to, and the Indenture Trustee will,
notify the Requesting Party of the date when the 180-day period ends without
resolution by the appropriate party and that such Requesting Party has to
provide notice to the Servicer of its intention to refer the matter to
mediation, to refer the matter to arbitration, or to institute a legal
proceeding within 30 days after the delivery of such notice of the end of the
180-day period.  For the avoidance of doubt, the Indenture Trustee shall be
under no obligation to monitor reallocation activity or to independently
determine which reallocation requests remain unresolved at the end of such
180-day period.  The Servicer agrees to participate in the resolution method
selected by the Requesting Party.
 
(b)     If the Requesting Party selects mediation (including non-binding
arbitration) as the resolution method, the following provisions will apply:
 
(i)     The mediation will be administered by JAMS pursuant to its mediation
procedures in effect at the time of the proceeding.
 
(ii)     The mediator will be impartial, knowledgeable about and experienced
with the laws of the State of New York and an attorney specializing in
commercial litigation with at least 15 years of experience and who will be
appointed from a list of neutrals maintained by JAMS.  Upon being supplied a
list of at least 10 potential mediators by JAMS, each of the Servicer and the
Requesting Party will have the right to exercise two peremptory challenges
within 14 days and to rank the remaining potential mediators in order of
preference.  JAMS will select the mediator from the remaining attorneys on the
list respecting the preference choices of the parties to the extent possible.
 
(iii)     The Servicer and the Requesting Party will use commercially reasonable
efforts to begin the mediation within 30 days of the selection of the mediator
and to conclude the mediation within 60 days of the start of the mediation.
 
(iv)     The fees and expenses of the mediation will be allocated as mutually
agreed by the Servicer and the Requesting Party as part of the mediation.
 
32

--------------------------------------------------------------------------------



(c)     If the Requesting Party selects binding arbitration as the resolution
method, the following provisions will apply:
 
(i)     The arbitration will be administered by the AAA pursuant its Arbitration
Rules in effect on the date of such arbitration.
 
(ii)     The arbitral panel will consist of three members, (i) one to be
appointed by the Requesting Party within five Business Days of providing notice
to the Servicer of its selection of arbitration, (ii) one to be appointed by the
Servicer within five Business Days of that appointment and (iii) the third, who
will preside over the panel, to be chosen by the two party-appointed arbitrators
within five Business Days of the second appointment.  If any party fails to
appoint an arbitrator or the two party-appointed arbitrators fail to appoint the
third within the stated time periods, then the appointments will be made by the
AAA pursuant to the Arbitration Rules.  In each such case, each arbitrator will
be impartial, knowledgeable about and experienced with the laws of the State of
New York and an attorney specializing in commercial litigation with at least 15
years of experience.
 
(iii)     Each arbitrator will be independent and will abide by the Code of
Ethics for Arbitrators in Commercial Disputes in effect at the time of the
proceeding.  Prior to accepting an appointment, each arbitrator must promptly
disclose any circumstances likely to create a reasonable inference of bias or
conflict of interest or likely to preclude completion of the hearings within the
prescribed time schedule.   Any arbitrator may be removed by AAA for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
 
(iv)     After consulting with the parties, the arbitral panel will devise
procedures and deadlines for the arbitration, to the extent not already agreed
to by the parties, with the goal of expediting the proceeding and completing the
arbitration within 90 days after appointment.  The arbitral panel will have the
authority to schedule, hear, and determine any and all motions, including
dispositive and discovery motions, in accordance with then-prevailing New York
law (including prehearing and post hearing motions), and will do so on the
motion of any party to the arbitration.
 
(v)     Notwithstanding whatever other discovery may be available under the
AAA’s Arbitration Rules in effect on the date of such arbitration, unless
otherwise agreed by the parties, each party to the arbitration will be
presumptively limited to the following discovery in the arbitration: (A) four
party witness depositions not to exceed five hours, and (B) one set of
interrogations, document requests, and requests for admissions; provided that
the arbitral panel will have the ability to grant the parties, or either of
them, additional discovery to the extent that the arbitral panel determines good
cause is shown that such additional discovery is reasonable and necessary.
 
(vi)     The arbitral panel will make its final determination no later than 90
days after appointment.  The arbitral panel will resolve the dispute in
accordance with the terms of this Servicing Supplement, and may not modify or
change this Servicing Supplement in any way.  The arbitral panel will not have
the power to award punitive damages or consequential damages in any arbitration
conducted by them.  In its final determination, the arbitral panel will
determine and award the costs of the arbitration (including the fees of the
arbitral panel, cost of any record
 
33

--------------------------------------------------------------------------------



or transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitral panel in its
reasonable discretion.  The determination in any binding arbitration of the
arbitral panel will be in writing and counterpart copies will be promptly
delivered to the parties.  The determination will be final and non-appealable
and may be enforced in any court of competent jurisdiction.
 
(vii)     By selecting binding arbitration, the selecting party is giving up the
right to sue in court, including the right to a trial by jury.
 
(viii)     No person may bring a putative or certified class action to
arbitration.
 
(d)     The following provisions will apply to both mediations and arbitrations:
 
(i)     Any mediation or arbitration will be held in New York, New York, but any
party may appear by video conference or teleconference;
 
(ii)     The details and/or existence of any unfulfilled reallocation request,
any informal meetings, mediations or arbitration proceedings conducted under
this Section 4.2, including all offers, promises, conduct and statements,
whether oral or written, made in the course of the parties' attempt to
informally resolve an unfulfilled reallocation request, and any discovery taken
in connection with any arbitration, will be confidential, privileged and
inadmissible for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including any proceeding under
this Section 4.2).  Such information will be kept strictly confidential and will
not be disclosed or discussed with any third party (excluding a party's
attorneys, experts, accountants and other agents and representatives, as
reasonably required in connection with any resolution procedure under this
Section 4.2), except as otherwise required by law, regulatory requirement or
court order.  If any party to a resolution procedure receives a subpoena or
other request for information from a third party (other than a governmental
regulatory body) for such confidential information, the recipient will promptly
notify the other party to the resolution procedure and will provide the other
party with the opportunity to object to the production of its confidential
information; and
 
(iii)     If JAMS or the AAA no longer exists, or if its rules would no longer
permit mediation or arbitration of the dispute, the matter will be administered
by another nationally recognized mediation or arbitration organization, as
applicable, selected by BMW FS, using its relevant rules then in effect. 
However, if any such rules are inconsistent with the terms of the mediation or
arbitration stated in this Servicing Supplement, the terms of this Servicing
Supplement will apply.
 
(iv)     Under no circumstances will the Indenture Trustee, the Vehicle Trustee,
the Owner Trustee or the Issuer be liable for any expenses allocated to the
Requesting Party in any dispute resolution proceeding.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
34

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Supplement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.
 
FINANCIAL SERVICES VEHICLE TRUST,
with respect to the 2018-1 SUBI
 
By:     BNY Mellon Trust of Delaware, not in its individual capacity but solely
as Vehicle Trustee
 
By: _________________________________
     Name:
     Title:
 
BMW MANUFACTURING L.P.,
as UTI Beneficiary
 
By:     BMW FACILITY PARTNERS, LLC,
     as General Partner
 
By:_________________________________  
     Name:
     Title:
 
By: _________________________________ 
     Name:
     Title:
 
BMW FINANCIAL SERVICES NA, LLC,
as Servicer
 
By:_________________________________  
     Name:
     Title:
 
By: _________________________________ 
     Name:
     Title:
 


 
 

--------------------------------------------------------------------------------

SCHEDULE A
 
LOCATION OF LEASE FILES
 
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43016


 
Schedule A-1

--------------------------------------------------------------------------------

EXHIBIT A
 
SCHEDULE OF 2018-1 VEHICLES
 
[Omitted.  Copies on file with the Servicer, the Indenture Trustee and the Owner
Trustee.]
 
A-1

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF ANNUAL CERTIFICATION


 
Re:     The Servicing Supplement dated as of October 17, 2018 (the “Agreement”),
among FINANCIAL SERVICES VEHICLE TRUST (the “Vehicle Trust”), BMW MANUFACTURING
L.P. (the “UTI Beneficiary”) and BMW FINANCIAL SERVICES NA, LLC, as the sponsor
(in such capacity, the “Sponsor”) and as servicer (in such capacity, the
“Servicer”).


I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
 
(1)     I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Item 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the 2018-1 Leases and 2018-1 Vehicles
by the Company during 20[__] that were delivered by the Company to the Issuer
and the Depositor pursuant to the Agreement (collectively, the “Company
Servicing Information”);
 
(2)     Based on my knowledge, the Company Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)     Based on my knowledge, all of the Company Servicing Information required
to be provided by the Company under the Agreement has been provided to the
Issuer and the Depositor;
 
(4)     I am responsible for reviewing the activities performed by the Company
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and
B-1

--------------------------------------------------------------------------------



 
(5)     The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of noncompliance described in such reports have been disclosed to the
Issuer, the Administrator and the Depositor.  Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.


 
Date:     _________________________
 


By:  _______________________________
Name:
Title:
B-2

--------------------------------------------------------------------------------

EXHIBIT C


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


Reference
Criteria
 
 
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
1122(d)(1)(v)
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.
 
 
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
C-1

--------------------------------------------------------------------------------

 
Reference
Criteria
 

 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
 
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 

 
C-2

--------------------------------------------------------------------------------

Reference
Criteria
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 



 


By:  _______________________________
Name:
Title:


 




C-3